    Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 1 of 18




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 120
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION



 WILLIAM            ERNESTO    GUEVARA
 ROMERO,


       Plaintiff,                               Case No. 4:21-cv-1981
                      v.


 ALEJANDRO MAYORKAS, Secretary of
 the Department of Homeland Security;           Date: June 17, 2021
 TRACY RENAUD, Acting Director of the
 U.S. Citizenship and Immigration Services;
 Wallace L. Carroll, Houston Field Office
 Director of the U.S. Citizenship and
 Immigration Services,


       Defendants.



                           PLAINTIFF’S COMPLAINT
     Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 2 of 18




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      This is a complaint for relief under the Administrative Procedure Act

(“APA”). The Plaintiff, William Ernesto Guevara Romero, files the instant

complaint against the Defendants because the U.S. Citizenship and Immigration

Services (“USCIS”), a federal agency within the Department of Homeland Security

(“DHS”), violated the Administrative Procedure Act (“APA”) when it

administratively closed Plaintiff’s I-485, Application to Register Permanent

Residence or Adjust Status (“I-485 Application”), based on alleged lack of

jurisdiction. See Exhibit 1—Notice of Administrative Closure. More specifically,

the USCIS, in determining that Plaintiff was an alien in removal proceedings and

not an “arriving alien” with a final, executed order of removal, acted arbitrarily,

capriciously, and erred as a matter of law. Id.

      Plaintiff seeks de novo review of the USCIS’s final agency decision; seeks a

declaratory judgement that the USCIS has jurisdiction to adjudicate his I-485

Application and that it acted arbitrarily, capriciously, and not in accordance with the

law when it administratively closed said I-485 Application; and seeks relief under

the APA to compel the USCIS to reopen and to adjudicate his I-485 Application on

the merits.

      The instant action is being filed against the following Defendants: Alejandro

Mayorkas, in his official capacity as the Secretary of the DHS; Tracy Renaud, in her


                                          2
     Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 3 of 18




official capacity as Acting Director of the USCIS; and Wallace L. Carroll, in his

official capacity as the Houston Field Office Director of the USCIS.

                                I. INTRODUCTION

1.    As per the USCIS’s own Policy Memorandum and Policy Manual, the Code

      of Federal Regulations (“C.F.R.”), and decisions of the Board of Immigration

      Appeals (“BIA”), the USCIS retains sole and exclusive jurisdiction to

      adjudicate adjustment of status applications filed by an “arriving alien,” such

      as Plaintiff. See Exhibit 2—Previous USCIS Policy Memorandum; Exhibit

      3—Previous USCIS Policy Manual, Vol. 7, Part A, Ch. 3, Sec. D; 8 C.F.R. §§

      245.2, 1245.2; Matter of Yauri, 25 I&N Dec. 103, 106-07 (BIA 2009).

2.    The findings of the USCIS that it lacked jurisdiction over Plaintiff’s I-485

      Application, despite the fact that Plaintiff is an “arriving alien,” with a final,

      executed order of removal, runs contrary to its own previous Policy

      Memorandum and Manual, the USCIS’s prior actions in adjudicating similar

      adjustment of status applications, the federal regulations, and BIA case law.

      As such, the decision rendered in Plaintiff’s case is one that is arbitrary,

      capricious, an abuse of discretion, and not in accordance with the law. Relief

      under the APA is, thereby, the proper remedy.

3.    Plaintiff seeks an order declaring that the final agency decision by the USCIS

      to administratively close Plaintiff’s I-485 Application, on the grounds that it


                                          3
     Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 4 of 18




      lacked jurisdiction, was arbitrary and capricious, an abuse of discretion, and

      otherwise not in accordance with the law.

4.    Additionally, Plaintiff seeks an order from this Court compelling the USCIS

      to reopen and adjudicate his I-485 Application on the merits.

5.    Plaintiff has exhausted his remedies in this case and is not required to do

      anything further. It is thus considered a “final” agency action subject to

      judicial review by this Court for which there can be no judicially-imposed

      exhaustion requirement. Darby v. Cisneros, 509 U.S. 137, 147 (1993); see

      also 5 U.S.C. § 704.

                        II. JURISDICTION AND VENUE

6.    This action arises under the Immigration and Nationality Act (“INA”), 8

      U.S.C. §§ 1101 et seq., and the APA, 5 U.S.C. §§ 701 et seq. Because this

      action arises under the federal laws of the United States, subject-matter

      jurisdiction is proper under 8 U.S.C. § 1331.

7.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (e) because

      all relevant actions, including the submission and administrative closure of

      Plaintiff’s I-485 Application, occurred in the USCIS’s field office in Houston,

      Texas.

                                   III.   PARTIES

8.    Plaintiff, William Ernesto Guevara Romero, is a resident of Houston, Texas.

                                          4
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 5 of 18




9.     Defendant, Alejandro Mayorkas, is the Secretary of the DHS. He is sued in

       his official capacity. He may be served at 2707 Martin Luther King Jr. Ave.

       SE, Washington, D.C. 20528-0485.

10.    Defendant, Tracy Renaud, is the Acting Director of the USCIS. She is sued in

       her official capacity. She may be served at 20 Massachusetts Ave. NW, Room

       4210, Washington, D.C. 20529.

11.    Defendant, Wallace L. Carroll, is the USCIS Houston Field Office Director.

       He is sued in his official capacity. He may be served at 20 Massachusetts Ave.

       NW, Room 4210, Washington, D.C. 20529.

           IV.    STATUTORY AND REGULATORY BACKGROUND

12.    Under 8 U.S.C. § 1255(a), an alien may adjust his status to that of a lawful

       permanent resident provided that: (1) the alien was inspected and admitted or

       paroled into the U.S.; (2) the alien makes such an application for adjustment

       of status; (3) the alien is eligible to receive an immigrant visa; (4) the alien is

       admissible to the U.S.; and (5) a visa is immediately available to him when

       the adjustment of status application is filed.

13.    The USCIS has the jurisdiction to adjudicate an I-485 Application unless the

       immigration judge has jurisdiction. 8 C.F.R. § 1245.2(a)(1). 8 C.F.R. §

       245.2(a)(1).

14.    The immigration judge has exclusive jurisdiction to adjudicate any I-485

                                            5
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 6 of 18




       Application if the alien is in removal or deportation proceedings (other than

       an “arriving alien”). 8 C.F.R. § 1245.2(a)(1).

15.    An “arriving alien” is one who is “an applicant for admission coming or

       attempting to come into the United States at a port-of-entry, or an alien

       seeking transit through the United States at a port-of-entry, or an alien

       interdicted in international or United States waters and brought into the United

       States by any means, whether or not to a designated port-of-entry, and

       regardless of the means of transport.” 8 C.F.R. § 1.2.

16.    “An arriving alien remains an arriving alien even if paroled pursuant to section

       212(d)(5) of the Act.” Id.

17.    The immigration judge can only have jurisdiction over I-485 Applications

       filed by “arriving aliens” if: (1) the alien properly filed the application with

       the USCIS while the alien was in the U.S.; (2) the alien departed and returned

       to the U.S. pursuant to a grant of advance parole; (3) the application was

       denied by the USCIS; and (4) the DHS placed the alien in removal

       proceedings after the alien’s return to the U.S. on advance parole or after

       denial of an I-485 Application. 8 C.F.R. § 1245.2(a)(1)(ii).

18.    If the USCIS administratively closes an I-485 Application on the grounds that

       it lacks jurisdiction to adjudicate it, the administrative closure would be

       considered the final agency action in the case. As such, no administrative


                                           6
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 7 of 18




       remedies would be left available to an applicant and the only option is to

       judicially assert a violation under the APA. See 5 U.S.C. §§ 702, 704.

19.    “Agency action” is defined to include the whole or a part of an agency rule,

       order, license, sanction, relief, or the equivalent or denial thereof, or failure to

       act. 5 U.S.C. § 551(13).

20.    The reviewing court is authorized to compel action by an agency, hold its

       actions unlawful and set aside agency action, findings, and conclusions found

       to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

       accordance with law.” 5 U.S.C. § 706.

                          V.      FACTUAL BACKGROUND

21.    Effective March 1, 2003, the DHS assumed responsibility for the functions of

       the agency formerly known as the “Immigration and Naturalization Service.”

       The Secretary of DHS is now vested with “[a]ll authorities and functions of

       the Department of Homeland Security to administer and enforce the

       immigration laws.” 8 C.F.R. § 2.1.

22.    The USCIS is a bureau within the DHS and has been delegated supervisory

       authority over all operations by the Secretary of the DHS. Id. The USCIS is

       responsible for accepting and adjudicating all I-485 Applications, unless, as

       detailed above, jurisdiction lies with the immigration judge.

23.    The USCIS Houston Field Office is an agency within the DHS and it has been


                                            7
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 8 of 18




       delegated supervisory authority over all operations by the Secretary of the

       DHS. Id. The USCIS Houston Field Office is the entity with jurisdiction over

       the administrative closure of Plaintiff’s I-485 Application. See Exhibit 1,

       supra.

24.    Plaintiff is a native and citizen of El Salvador. See Exhibit 4—Parole

       Document. He was ordered removed by an immigration judge on July 22,

       1998. See Exhibit 1, supra.

25.    However, Plaintiff subsequently was granted Temporary Protected Status

       (“TPS”) and, on December 16, 2018, he was paroled into the United States by

       the DHS pursuant to an advanced parole document issued to him on the basis

       of his TPS. See Exhibit 4, supra.

26.    Next, by virtue of being the beneficiary of an I-130 family visa petition, filed

       on his behalf by his U.S. citizen child, Plaintiff filed his I-485 Application

       with the USCIS. See Exhibit 1, supra. However, instead of adjudicating

       Plaintiff’s I-485 Application on the merits, the USCIS administratively closed

       it on the grounds that it lacked jurisdiction to do so. Id.

27.    Specifically, the USCIS found that because Plaintiff was still in removal

       proceedings, he could not adjust his status with the USCIS, and instead, had

       to seek such relief before the immigration court. Id.

28.    At this time, Plaintiff cannot file to reopen his proceedings with the


                                            8
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 9 of 18




       immigration judge for the specific purpose of adjustment of status because he

       is an “arriving alien” and the immigration judge would lack jurisdiction over

       his I-485 Application.

29.    Furthermore, Plaintiff has effectively executed his order of removal by

       traveling on an advance parole, and so, there is nothing for the immigration

       judge to reopen. Plaintiff is thus filing the present action seeking relief under

       the APA with this Court.

                            VI.    CLAIMS FOR RELIEF

30.    Plaintiff incorporates by reference the allegations in paragraphs 1-29.

31.    Plaintiff contends that under the APA, the USCIS’s administrative closure of

       his I-485 Application was “arbitrary, capricious, an abuse of discretion, or

       otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

32.    The U.S. Supreme Court has held that an agency’s actions may be considered

       arbitrary, capricious, or an abuse of discretion if said actions inexplicably

       depart from the agency’s own course of adjudication, regulations, or policies.

       See INS v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is

       unfettered at the outset, if it announces and follows—by rule or by settled

       course of adjudication—a general policy by which its exercise of discretion

       will be governed, an irrational departure from that policy (as opposed to an

       avowed alteration of it) could constitute action that must be overturned as


                                           9
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 10 of 18




       ‘arbitrary, capricious, [or] an abuse of discretion.’”).

33.    In this case, the exhibits attached herein establish that the USCIS departed

       from its own settled course of adjudication in administratively closing

       Plaintiff’s I-485 Application because it has, in the past, issued denials or

       approvals on I-485 Applications for aliens who have traveled pursuant to a

       grant of advance parole and who have final removal orders. See Exhibits 5-9.

34.    Exhibit 5 demonstrates that the alien who was ordered deported, was granted

       TPS, traveled on advance parole pursuant to the grant of TPS, returned to the

       U.S., applied for adjustment of status, and successfully received such status.

       See Exhibit 5—Adjustment of Status Decision 1.

35.    Exhibit 6 shows that the alien’s I-485 Application was adjudicated and

       granted by the USCIS, after he traveled on advance parole, despite the alien

       being deported and entering the country illegally. See Exhibit 6—Adjustment

       of Status Decision 2.

36.    Exhibit 7 evidences how the USCIS granted an I-485 Application and

       accorded lawful permanent resident status to an individual who traveled on

       advance parole, despite the fact that the individual was previously ordered

       deported. See Exhibit 7—Adjustment of Status Decision 3.

37.    Exhibit 8 establishes that the USCIS adjudicated the I-485 Application but

       denied it because the applicant failed to file the appropriate Form I-212 with


                                           10
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 11 of 18




       the application. See Exhibit 8—Adjustment of Status Decision 4. In its

       decision, the USCIS explicitly stated that it concurred the applicant was an

       “arriving alien” with an executed order of removal and that the USCIS had

       jurisdiction to adjudicate his I-485 Application. Id.

38.    Similarly, in Plaintiff’s Exhibit 9, the USCIS issued a decision denying the I-

       485 Application because the alien did not file a Form I-212. See Exhibit 9—

       Adjustment of Status Decision 5. The USCIS found that this form was needed

       because the alien executed his order of removal when he traveled on advance

       parole. Id.

39.    In Plaintiff’s case, despite being an “arriving alien” and executing his order of

       removal when he departed and retuned on advance parole, the USCIS refused

       to adjudicate his I-485 Application on the merits. See Exhibit 1, supra. The

       USCIS has thus irrationally departed from its correct and settled course of

       adjudication. As such, it has acted arbitrarily, capriciously, and abused its

       discretion.

40.    In addition, the USCIS’s administrative closure of Plaintiff’s I-485

       Application is not in accordance with the law.

41.    The applicable federal regulations, and BIA precedent, state that the USCIS

       has jurisdiction to adjudicate an I-485 Application filed by an “arriving alien.”

       See 8 C.F.R. §§ 245.2(a)(1), 1245.2(a)(1); Matter of Yauri, 25 I&N Dec. at


                                          11
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 12 of 18




       106-07 (“DHS has stated that it recognizes that the USCIS’s jurisdiction over

       the adjustment application of an arriving alien exists regardless of whether

       there is an unexecuted removal order that remains outstanding against the

       alien…[m]oreover, we emphasize that the existence of a final order of

       removal does not preclude the USCIS from granting [an] I-485 Application to

       an arriving alien who is otherwise eligible for” adjustment of status).

42.    Once again, an “[a]rriving alien [is] an applicant for admission coming or

       attempting to come into the United States at a port-of-entry.” 8 C.F.R. § 1.2.

43.    A person who is paroled into the United States would be considered an

       “arriving alien” because, while they are allowed to enter, they are not

       considered admitted into the country. See 8 U.S.C. §§ 1101(a)(13)(B) (“An

       alien who is paroled under section 1182(d)(5) of this title or permitted to land

       temporarily as an alien crewman shall not be considered to have been

       admitted.”); see also Matter of Oseiwusu, 22 I&N Dec. 19 (BIA 1998)

       (holding that an alien who enters the United States with a grant of parole is an

       “arriving alien”).

44.    “An arriving alien remains an arriving alien even if paroled pursuant to [8

       U.S.C. § 1182(d)(5)], and even after any such parole is terminated or

       revoked.”). 8 C.F.R. § 1.2.

45.    In this case, Plaintiff is an “arriving alien” because he traveled and then


                                          12
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 13 of 18




       returned to the U.S. at a port-of-entry as an applicant for admission, pursuant

       to his grant of advance parole. See Exhibit 4, supra.

46.    Inexplicably, the USCIS found that even though Plaintiff traveled on advance

       parole, the agency did not have jurisdiction to adjudicate his I-485 Application

       because his removal proceedings have not been terminated and as a result, he

       returned to the status of an alien with a final order of removal when he returned

       to the U.S. on advance parole. See Exhibit 1, supra. This conclusion is

       erroneous as a matter of law for several reasons.

47.    First and foremost, Plaintiff does not have an unexecuted order of deportation,

       because said order was fully executed when he departed the country on

       advance parole. See, e.g., 8 U.S.C. § 1101(g) (“…any alien ordered deported

       or removed (whether before or after the enactment of this chapter) who has

       left the United States, shall be considered to have been deported or removed

       in pursuance of law”); 8 C.F.R. § 1241.7 (“Any alien who has departed from

       the United States while an order of deportation or removal is outstanding shall

       be considered to have been deported, excluded and deported, or removed.”);

       Matter of Bulnes-Nolasco, 25 I&N Dec. 57, 58 (BIA 2009) (affirming that an

       alien’s departure from the United States while under an outstanding order of

       deportation has the effect of executing the deportation order and bringing

       finality to the deportation proceedings).


                                          13
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 14 of 18




48.    As noted in the attached exhibits, the USCIS even concedes that an alien who

       departs on advance parole is considered to have executed his removal order.

       See Exhibits 8-9, supra. Accordingly, any finding by the USCIS stating that

       Plaintiff’s order of removal remains unexecuted, and that he is still in removal

       proceedings, is legally and factually erroneous based on the agency’s own

       conclusions.

49.    Second, Plaintiff is not able to file his I-485 Application and seek adjustment

       of status to that of a lawful permanent resident before the immigration court

       because the immigration judge only has jurisdiction over an “arriving alien’s”

       I-485 Application if the alien: (1) properly filed the application with the

       USCIS while the alien was in the United States; (2) departed and returned to

       the United States pursuant to a grant of advance parole; (3) has an application

       which was denied by the USCIS; and (4) was placed in removal proceedings

       by the DHS after the alien’s return to the United States on advance parole or

       after the I-485 Application was denied. 8 C.F.R. § 1245.2(a)(1)(ii).

50.    While Plaintiff meets the first two requirements, he fails the others because:

       he has not received a denial decision from the USCIS (only an administrative

       closure); and he was placed in removal proceedings well before he returned to

       the United States on advance parole and before he filed his I-485 Application.

       See Exhibits 1 and 4, supra. As such, the exceptions allowing the immigration


                                          14
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 15 of 18




       judge to exercise jurisdiction over Plaintiff’s I-485 Application are

       inapplicable. By finding otherwise, the USCIS erred as a matter of law.

51.    In sum, given the law and evidence presented, Plaintiff maintains that judicial

       review under the APA is proper in this case because the USCIS has acted

       arbitrarily, capriciously, has abused its discretion, and has not acted in

       accordance with the law.

                                  VII. EXHAUSTION

52.    Plaintiff incorporates by reference the allegations in paragraphs 1-51.

53.    As noted above, Plaintiff is not required to exhaust his administrative

       remedies with respect to the administrative closure of his I-485 Application

       because he is contesting a “final” agency action that is subject to judicial

       review under the APA.

54.    The language of 5 U.S.C. § 704 states that an agency action is “final” without

       regard to whether an alien seeks reconsideration or appeal to a higher agency

       authority, unless there is a statute or regulation that requires the alien to file

       an appeal and the agency action is inoperative during the appeal.

55.    In this case, when the USCIS issued its decision to administratively close

       Plaintiff’s I-485 Application, it was a “final” agency action for purposes of

       the APA. See Darby, 509 U.S. at 137. As such, there can be no judicially-

       imposed exhaustion requirement and judicial review is proper before this


                                           15
      Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 16 of 18




       Honorable Court.

                                  VIII. CONCLUSION

56.    For the aforementioned reasons, the decision to administratively close

       Plaintiff’s I-485 Application was arbitrary, capricious, an abuse of discretion,

       and not in accordance with the law. Therefore, judicial review by this Court

       is warranted under the APA.

                            IX.    PRAYER FOR RELIEF

57.    Wherefore, Plaintiff respectfully requests that this Court:

       a. accept jurisdiction and venue as proper;

       b. issue a declaratory judgment that the administrative closure of Plaintiff’s
          I-485 Application was arbitrary, capricious, an abuse of discretion, and not
          in accordance with the law;

       c. issue a declaratory judgment that the USCIS has jurisdiction to adjudicate
          Plaintiff’s I-485 Application;

       d. issue an order under the APA to compel the USCIS to recalendar and
          adjudicate Plaintiff’s I-485 Application on the merits;

       e. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
          the Equal Access to Justice Act, 28 U.S.C. § 2412; and

       f. grant Plaintiff all other relief as the Court may deem just and proper.


                                               Respectfully submitted,


                                               GONZALEZ OLIVIERI LLC


                                          16
Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 17 of 18




                                      /s/ Raed Gonzalez
                                      _________________________
                                      Raed Gonzalez, Esq.
                                      Attorney for Plaintiff
                                      Texas Bar No. 24010063
                                      2200 Southwest Freeway, Suite 120
                                      Houston, TX 77098
                                      Phone: (713) 481-3040,
                                      Fax: (713)588-8683
                                      rgonzalez@gonzalezolivierillc.com




                                 17
  Case 4:21-cv-01981 Document 1 Filed on 06/17/21 in TXSD Page 18 of 18




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

WILLIAM            ERNESTO     GUEVARA
ROMERO,


      Plaintiff,
                     v.                         Case No. 4:21-cv-1981


ALEJANDRO MAYORKAS, Secretary of
the Department of Homeland Security;
TRACY RENAUD, Acting Director of the            Date: June 17, 2021
U.S. Citizenship and Immigration Services;
Wallace L. Carroll, Houston Field Office
Director of the U.S. Citizenship and
Immigration Services,


      Defendants.


                             INDEX OF EXHIBITS


                    Exhibit 1—Notice of Administrative Closure
                    Exhibit 2—Previous USCIS Policy Memorandum
                    Exhibit 3—Previous USCIS Policy Manual
                    Exhibit 4—Parole Document
                    Exhibit 5—Adjustment of Status Decision 1
                    Exhibit 6—Adjustment of Status Decision 2
                    Exhibit 7—Adjustment of Status Decision 3
                    Exhibit 8—Adjustment of Status Decision 4
                    Exhibit 9—Adjustment of Status Decision 5


                                     18
